 



EXHIBIT 10.53
CHANGE IN CONTROL AGREEMENT
THIS AGREEMENT, made as of the 21 day of August 2006, by and between Bowater
Incorporated, a Delaware corporation having a mailing address of 55 East
Camperdown Way, P.O. Box 1028, Greenville, South Carolina 29602 (the
“Corporation”), and David A. Spraley of 2287 Edgemere Lake Circle, Marietta,
Georgia 30062 (the “Executive”).
     WHEREAS, the Corporation considers it essential to the best interests of
its stockholders to foster the continued employment of key management personnel;
and
     WHEREAS, the uncertainty attendant to a Change in Control of the
Corporation may result in the departure or distraction of management personnel
to the detriment of the Corporation and its stockholders; and
     WHEREAS, the Board of Directors of the Corporation (the “Board”) has
determined that appropriate steps should be taken to reinforce and encourage the
continued attention and dedication of members of the Corporation’s management,
including Executive, to their assigned duties in the event of a Change in
Control of the Corporation.
     NOW THEREFORE, it is hereby agreed as follows:

1.   DEFINITIONS       The following terms shall have the meanings assigned to
them below:

  (a)   “Accrued Compensation” shall mean all amounts earned or accrued through
the Termination Date but not paid as of the Termination Date including (i) the
Base Amount, (ii) reimbursement for reasonable and necessary expenses incurred
by the Executive on behalf of the Corporation during the period ending on the
Termination Date, (iii) vacation pay, and (iv) any bonus award with respect to
the Corporation’s fiscal year ended prior to the Termination Date.     (b)  
“Acquiring Person” shall mean the Beneficial Owner, directly or indirectly, of
securities representing 20% or more of the combined voting power of the
Corporation’s then outstanding securities, not including (except as provided in
clause (i) of the next sentence) securities of such Beneficial Owner acquired
pursuant to an agreement allowing the acquisition of up to and including 50% of
such voting power approved by two-thirds of the members of the Board who are
Board members before the Person becomes Beneficial Owner, directly or
indirectly, of securities representing 5% or more of the combined voting power
of the Corporation’s then outstanding securities. Notwithstanding the foregoing,
(i) securities acquired pursuant to an agreement described in the preceding
sentence will be included in determining whether a Beneficial Owner is an
Acquiring Person if, subsequent to the approved acquisition, the Beneficial
Owner acquires 5% or more of such voting power other than pursuant to such an
agreement so approved; and (ii) a Person shall not be an Acquiring Person if
such Person is

 



--------------------------------------------------------------------------------



 



      eligible to and files a Schedule 13G under the Exchange Act with respect
to such Person’s status as a Beneficial Owner of all securities of the
Corporation of which the Person is a Beneficial Owner.     (c)   “Affiliate” and
“Associate” shall have the respective meanings ascribed to such terms in
Rule 12b-2 of the General Rules and Regulations under the Exchange Act, as in
effect on the date hereof.     (d)   “Base Amount” shall mean the greater of
(i) the Executive’s annual base salary at the rate in effect immediately prior
to the Change in Control and (ii) the Executive’s annual base salary at the rate
in effect on the Termination Date.     (e)   “Beneficial Owner” of securities
shall mean (i) a Person who beneficially owns such securities, directly or
indirectly, or (ii) a Person who has the right to acquire such securities
(whether such right is exercisable immediately or only with the passage of time)
pursuant to any agreement, arrangement or understanding (whether or not in
writing) or upon the exercise of conversion rights, exchange rights, warrants,
options or otherwise.     (f)   “Bonus Amount” shall mean an amount equal to the
Executive’s target amount (100% times salary grade bonus percentage times base
salary) under the Corporation’s annual or other short term cash incentive plans
in effect immediately prior to the Change in Control for the fiscal year in
which the Change in Control occurred or, if higher, the target amount under such
plans in effect at the Termination Date based on the Executive’s then base
salary and position.     (g)   “Cause” shall mean and be limited to the
Executive’s gross negligence, willful misconduct or conviction of a felony,
which has a demonstrable and material adverse effect upon the Corporation;
provided that if Cause exists by virtue of the Executive’s gross negligence or
willful misconduct that is capable of being cured, the Corporation shall give
the Executive written notice of the alleged negligence or misconduct and if the
Executive cures the negligence or misconduct within thirty (30) days after
receipt of the notice, such Cause shall cease to exist and the Corporation shall
not terminate the Executive’s employment therefor. The Executive shall be deemed
to have been terminated for Cause as of the effective date stated in a Notice of
Termination delivered by the Corporation to the Executive, which shall not be
delivered before the end of the thirty (30) day period described in the
preceding sentence, if applicable. The Notice of Termination must be accompanied
by a certified copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the membership of the Board after reasonable
notice to the Executive and an opportunity for the Executive, with the
Executive’s counsel present, to be heard before the Board, finding that, in the
good faith opinion of the Board, the

2



--------------------------------------------------------------------------------



 



      Executive was guilty of conduct constituting Cause hereunder and setting
forth in reasonable detail the facts and circumstances claimed to provide the
basis for the Executive’s termination.     (h)   “Change in Control” shall be
deemed to have occurred upon:

  (i)   the date that any Person is or becomes an Acquiring Person;     (ii)  
the date that the Corporation’s stockholders approve a merger, consolidation or
reorganization of the Corporation with another corporation or other Person,
unless, immediately following such merger, consolidation or reorganization,
(A) at least 50% of the combined voting power of the outstanding securities of
the resulting entity would be held in the aggregate by the stockholders of the
Corporation as of the record date for such approval (provided that securities
held by any individual or entity that is an Acquiring Person, or who would be an
Acquiring Person if 5% were substituted for 20% in the definition of such term,
shall not be counted as securities held by the stockholders of the Corporation,
but shall be counted as outstanding securities for purposes of this
determination), or (B) at least 50% of the board of directors or similar body of
the resulting entity are Continuing Directors;     (iii)   the date the
Corporation sells or otherwise transfers all or substantially all of the
Corporation’s assets to another corporation or other Person, unless, immediately
following such sale or transfer, (A) at least 50% of the combined voting power
of the outstanding securities of the acquiring entity would be held in the
aggregate by the stockholders of the Corporation as of the record date for such
approval (provided that securities held by any individual or entity that is an
Acquiring Person, or who would be an Acquiring Person if 5% were substituted for
20% in the definition of such term, shall not be counted as securities held by
the stockholders of the Corporation, but shall be counted as outstanding
securities for purposes of this determination), or (B) at least 50% of the board
of directors or similar body of the acquiring entity are Continuing Directors;
or     (iv)   the date on which less than 50% of the total membership of the
Board consists of Continuing Directors.

  (i)   “Code” shall mean the United States Internal Revenue Code of 1986,
amended.     (j)   “Continuing Directors” shall mean any member of the Board who
(i) was a member of the Board immediately prior to the date of the event that
would constitute a Change in Control, and any successor of a Continuing Director
while such successor is a member of the Board, (ii) who is not an Acquiring
Person or

3



--------------------------------------------------------------------------------



 



      an Affiliate or Associate of an Acquiring Person and (iii) is recommended
or elected to succeed the Continuing Director by a majority of the Continuing
Directors.     (k)   “Corporation” shall mean Bowater Incorporated; provided
that, if the Executive is employed by a subsidiary of the Corporation,
“Corporation” shall mean such subsidiary of the Corporation for purposes of
references to the Executive’s compensation and benefits, and the plans, programs
and arrangements pursuant to which compensation and benefits are provided.    
(l)   “Disability” shall mean a physical or mental condition that is defined as
a disability in the Corporation’s long term disability insurance plan covering
the Executive immediately prior to the Change in Control.     (m)   “Employer
Match” shall mean an amount equal to the maximum matching contribution the
Corporation could have made (regardless of actual circumstances) on the
Executive’s behalf to the Corporation’s Statutory and non-Statutory defined
contribution or savings plans for the fiscal year in which the Change in Control
occurred, or, if higher, the maximum matching contribution the Corporation could
have made for the fiscal year in which the Executive’s employment terminated.  
  (n)   “Exchange Act” shall mean the United States Securities Exchange Act of
1934, as amended.     (o)   “Good Reason” shall mean:

  (i)   a change in the Executive’s status, title, position or responsibilities
(including in reporting line relationships) that, in the Executive’s reasonable
judgment, represents a substantial adverse change from the Executive’s status,
title, position or responsibilities as in effect at any time within one hundred
eighty (180) days preceding the date of a Change in Control or at any time
thereafter; the assignment to the Executive of any duties or responsibilities
that, in the Executive’s reasonable judgment, are inconsistent with the
Executive’s status, title, position or responsibilities as in effect at any time
within one hundred eighty (180) days preceding the date of a Change in Control
or any time thereafter; or any removal of the Executive from or failure to
reappoint or reelect the Executive to any office or position held prior to the
Change in Control, except in connection with the termination of the Executive’s
employment for Disability, Cause, as a result of the Executive’s death or by the
Executive other than for Good Reason;     (ii)   the failure by the Corporation
to provide the Executive with compensation and benefits, in the aggregate, at
least equal (in terms of benefit levels and/or reward opportunities which
opportunities will be evaluated in light of the performance requirements
therefor) to those provided for under the

4



--------------------------------------------------------------------------------



 



      employee compensation and benefit plans, programs and practices in which
the Executive was participating at any time within one hundred eighty (180) days
preceding the date of a Change in Control or at any time thereafter;     (iii)  
the reduction of the Executive’s salary as in effect on the date of the Change
in Control or any time thereafter;     (iv)   a failure by the Corporation to
obtain from any Successor its assent to this Agreement contemplated by
Section 10 hereof; or     (v)   the relocation of the principal office at which
the Executive is to perform services on behalf of the Corporation to a location
more than thirty-five (35) miles from its location immediately prior to the
Change in Control or a substantial increase in the Executive’s business travel
obligations subsequent to the Change in Control.

  (p)   “Notice of Termination” shall mean a notice sent by either the Executive
or the Corporation to the other party terminating the Executive’s employment as
of a certain date and setting forth the reasons therefor.     (q)   “Person”
shall mean any individual, corporation, partnership, group, association or other
“person” as such term is used in Sections 13(d) and 14(d) of the Exchange Act.  
  (r)   “Pro Rata Bonus” shall mean an amount equal to the Bonus Amount
multiplied by a fraction, the numerator of which is the number of months and
partial months through the Termination Date and the denominator of which is
twelve (12).     (s)   “Statutory Plan” shall mean a retirement plan that is
intended to be qualified (for purposes of United States tax law) or registered
(for purposes of Canadian tax law), as the case may be.     (t)   “Successor”
shall mean the direct or indirect successor by purchase, merger, consolidation
or otherwise, to all or substantially all of the business and/or assets of the
Corporation.     (u)   “Termination Date” shall mean (i) in the case of the
Executive’s death, the date of death, (ii) in the case of a termination by the
Executive in accordance with Section 3, the last day of employment as set forth
in the Notice of Termination given by the Executive, (iii) in the case of a
termination by the Corporation for Cause, a date not less than thirty (30) days
after receipt of the Notice of Termination by the Executive, (iv) in the case of
a termination by the Corporation due to the Executive’s Disability, the date not
less than thirty (30) days after receipt of the Notice of Termination by the
Executive, provided that the Executive shall not have returned to the full-time
performance of duties within thirty (30) days after such receipt, and (v) in all
other cases, the date specified in the Notice

5



--------------------------------------------------------------------------------



 



      of Termination or if no Notice of Termination is sent, the last day of the
Executive’s employment (an Executive receiving periodic severance pay is not
considered employed for the purposes of this Agreement).

2.   TERM OF AGREEMENT       This Agreement shall commence as of the date hereof
and shall continue in effect until the date the Executive’s employment is
terminated (an Executive being paid periodic severance benefits is no longer
considered employed for these purposes); provided, however, that if the
Executive’s employment is terminated following, or in anticipation of, a Change
in Control, the term shall continue in effect until all payments and benefits
have been made or provided to the Executive hereunder.   3.   EXECUTIVE’S RIGHT
OF TERMINATION       After a Change in Control and for thirty-six (36) months
thereafter, the Executive shall have the right to terminate employment for Good
Reason by sending a Notice of Termination to the Corporation setting forth in
reasonable detail the facts and circumstances claimed to constitute Good Reason.
If the Executive’s employment is terminated in accordance with the provisions of
this Section 3, the Executive shall be entitled to the compensation and benefits
described in Section 4(b) below.   4.   COMPENSATION UPON CHANGE IN CONTROL
FOLLOWED BY CERTAIN TERMINATIONS       If the Executive’s employment with the
Corporation shall be terminated within thirty-six (36) months following a Change
in Control, the Executive shall be entitled to the following compensation and
benefits:            (a)If the Executive’s employment is terminated (i) by the
Corporation for Cause or Disability, (ii) by reason of the Executive’s death or
(iii) by the Executive other than in accordance with Section 3, the Corporation
shall pay to the Executive the Accrued Compensation and, if such termination is
other than by the Corporation for Cause, the Pro Rata Bonus, computed as of the
applicable Termination Date.            (b)If the Executive’s employment with
the Corporation shall be terminated (x) by the Corporation for any reason other
than for Cause or Disability, (y) other than by reason of the Executive’s death,
or (z) by the Executive pursuant to the provisions of Section 3, the Executive
shall be entitled to the following as of the applicable Termination Date:

  (i)   the Accrued Compensation and the Pro-Rata Bonus;     (ii)   an amount
equal to three (3) times the Base Amount;     (iii)   an amount equal to three
(3) times the Bonus Amount;     (iv)   an amount equal to three (3) times the
Employer Match;

6



--------------------------------------------------------------------------------



 



  (v)   an amount equal to 30% of the Base Amount for certain lost benefits;    
(vi)   an amount equal to the present value of the additional retirement
benefits the Executive would have earned under the Corporation’s defined
contribution or savings plans (excluding the Employer Match) for the three
(3) years following the Termination Date, computed assuming the following:

  (A)   the Executive’s salary continues at the Base Amount with a bonus equal
to the Bonus Amount; and     (B)   vesting requirements are waived;

  (vii)   as of the Executive’s Termination Date, or, if later, when the
Executive attains age fifty (50), the Executive (and the Executive’s spouse or
surviving spouse and dependents) will be provided the retiree health care and
life insurance coverage provided by the Corporation to executive retirees as of
the date of the Change in Control. If and to the extent that the benefits
described in this paragraph cannot be provided under the Corporation’s plans or
programs without the benefits provided thereunder being taxable to the
Executive, the Corporation shall procure an insurance policy or policies on
substantially similar terms and conditions for the Executive and the Executive’s
spouse or surviving spouse and dependents, or if such policy or policies cannot
be obtained, shall provide a lump sum payment equal to the value of the lost
benefits, provided that if any of the foregoing benefits or payment is
determined to be deferred compensation subject to Code Section 409A, benefits
shall be provided or payment shall be made in accordance with Code Section 409A
or any guidance issued thereunder; and     (viii)   the Corporation shall pay
for or provide the Executive individual out-placement assistance as offered by a
member firm of the Association of Out-Placement Consulting Firms.

    Unless otherwise required in the next paragraph, amounts payable pursuant to
subsections (b)(i) – (vi) shall be made in a lump sum as soon as
administratively feasible following the Executive’s Termination Date, but in no
event shall payment be made later than March 15 following the calendar year of
the Executive’s Termination Date, unless otherwise required by Internal Revenue
Code Section 409A or any guidance issued thereunder.       Any amounts payable
under this Agreement that are determined to be vested deferred compensation
under Code Section 409A shall be paid in a lump sum as of the first day of the
seventh month following the Executive’s Termination Date.

7



--------------------------------------------------------------------------------



 



5.   EXCISE TAX GROSS-UP       If any payment or benefit made available to the
Executive in connection with a Change in Control (including, without limitation,
any payment made pursuant to any long-term incentive plans, stock option or
equity participation right plans) or termination of the Executive’s employment
following a Change in Control (in either category, a “Change in Control
Payment”) is subject to the Excise Tax (as hereinafter defined), the Corporation
shall pay to the Executive additional amounts (the “Gross Up Amounts”) such that
the total amount of all Change in Control Payments net of the Excise Tax shall
equal the total amount of all Change in Control Payments to which the Executive
would have been entitled if the Excise Tax had not been imposed. For purposes of
this Section 5, the term “Excise Tax” shall mean the tax imposed by Section 4999
of the Code and any similar tax that may hereafter be imposed.       The Gross
Up Amounts due to the Executive under this Section 5 shall be estimated by a
nationally recognized firm of certified public accountants (other than the firm
that audited the financial statements of the Corporation for the most recently
preceding fiscal year) selected by the individual holding the position of Chief
Financial Officer immediately before the Change in Control or such officer’s
designee, at any time that the Executive is to receive a Change in Control
Payment. The Gross Up Amounts will be based upon the following assumptions:

  (a)   all Change in Control Payments shall be deemed to be “parachute
payments” within the meaning of Section 280(G)(b)(2) of the Code, and all
“excess parachute payments” shall be deemed to be subject to the Excise Tax
except to the extent that, in the opinion of the certified public accountants
charged with estimating the Gross Up Amounts for the Executive under this
Section 5, such Change in Control Payments are not subject to the Excise Tax;
and     (b)   the Executive shall be deemed to pay federal, state and local
taxes at the highest marginal rate of taxation for the applicable calendar year.

    The estimated Gross Up Amount due the Executive with respect to any Change
in Control Payment pursuant to this Section 5 shall be paid to the Executive in
a lump sum not later than thirty (30) business days after such Change in Control
Payment is provided to the Executive. In the event that the Gross Up Amount is
less than the amount actually due to the Executive under this Section 5, the
amount of any such shortfall shall be paid to the Executive within ten (10) days
after the existence of the shortfall is discovered. In the event the Gross Up
Amount is more than the amount actually due the Executive under this Section 5,
the Executive shall repay the amount of such overpayment to the Corporation
within a reasonable time after the overpayment is discovered.   6.   NO
MITIGATION REQUIRED       The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement, nor shall any payment or
benefit provided for in this Agreement be

8



--------------------------------------------------------------------------------



 



    offset by any compensation earned by the Executive as the result of
employment by another employer, by retirement benefits, or be offset against any
amount claimed to be owed by the Executive to the Corporation, or otherwise.  
7.   INTEREST       If any payment to the Executive required by this Agreement
is not made within the time for such payment specified herein, the Corporation
shall pay to the Executive interest on such payment at the legal rate payable
from time to time upon judgments in the State of Delaware from the date such
payment is payable under the terms hereof until paid.   8.   NON-COMPETE
CANCELLATION       If the Executive is entitled to the payments and benefits
described in Section 4(b), then any agreement by the Executive not to compete
with the Corporation or its Affiliates after the Executive’s Termination Date
shall be null and void and any such agreement shall be deemed to be amended
accordingly.   9.   EXECUTIVE’S EXPENSES       The Corporation shall pay or
reimburse the Executive for all costs, including reasonable attorneys’,
accountants’ and actuaries’ fees and expenses, incurred by the Executive (i) to
confirm the Executive’s rights to and amounts of payments hereunder, (ii) to
contest or dispute any termination of the Executive’s employment following a
Change in Control or seek to obtain or enforce any right or benefit provided by
this Agreement in litigation or arbitration, or (iii) in connection with any
audit by a taxing authority related to any payment or benefit hereunder, or any
subsequent contest or litigation relating to the tax treatment of such payment
or benefit. Upon demand therefor, the Corporation shall advance to the Executive
any amount as to which the Executive reasonably believes he will be entitled
pursuant to this Section 9 for costs that the Executive has incurred or will
incur during the ninety (90) days following such demand.   10.   BINDING
AGREEMENT       This Agreement shall inure to the benefit of and be enforceable
by the Executive, and the Executive’s heirs, executors, administrators,
successors and assigns. This Agreement shall be binding upon the Corporation,
its Successors and assigns. The Corporation shall require any Successor to
assume and agree to perform this Agreement in accordance with its terms. The
Corporation shall obtain such assumption and agreement prior to the
effectiveness of any such succession.   11.   NOTICE       Any notices and all
other communications provided for herein shall be in writing and shall be
delivered personally or sent by facsimile transmission (with written
confirmation sent at the same time), prepaid air courier or prepaid certified or
registered mail. Any such notice shall be deemed to have been given (a) when
received, if delivered in person, sent by facsimile transmission, or sent by
prepaid air courier, or (b) three (3) business

9



--------------------------------------------------------------------------------



 



    days following the mailing thereof, if mailed by prepaid certified or
registered mail, return receipt requested, addressed to the respective addresses
set forth on the first page of this Agreement or to such other address as either
party may have furnished to the other in writing in accordance herewith, except
that notices of change of address shall be effective only upon receipt. All
notices to the Corporation shall be addressed to the attention of the Board with
a copy to the General Counsel.   12.   SOLE SEVERANCE; OTHER BENEFITS       If
the Executive is paid the entitlements due under Section 4(b), such payments
shall be in lieu of any other severance amounts to which the Executive may be
entitled under any other severance arrangement, including under any employment
agreement, severance pay plan, or applicable legislation entitling the Executive
to severance benefits. However, the parties acknowledge that the benefits paid
hereunder are only exclusive as to other severance payments and that the
Executive may be entitled to other benefits or payments triggered by a Change in
Control under certain other of the Corporation’s benefit or compensation
arrangements, including, without limitation, any long term incentive plans or
stock option plans.   13.   AMENDMENTS; WAIVERS       No provision of this
Agreement may be modified, waived or discharged except in a writing specifically
referring to such provision and signed by the party against which enforcement of
such modification, waiver or discharge is sought. No waiver by either party
hereto of the breach of any condition or provision of this Agreement shall be
deemed a waiver of any other condition or provision at the same or any other
time.   14.   GOVERNING LAW       The validity, interpretation, construction and
performance of this Agreement shall be governed by the substantive laws of the
State of Delaware without regard to the choice of law provisions thereof.   15.
  VALIDITY       The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.   16.  
ARBITRATION       If the Executive so elects, any dispute or controversy arising
under or in connection with this Agreement shall be settled exclusively by
arbitration in Greenville, South Carolina, or at the Executive’s election in the
city nearest to the Executive’s principal residence that has an office of the
American Arbitration Association, by one arbitrator in accordance with the rules
of the American Arbitration Association then in effect. Judgment may be entered
on the arbitrator’s award in any court having jurisdiction. The Corporation
hereby waives its right to contest the personal jurisdiction or venue of any

10



--------------------------------------------------------------------------------



 



    court, federal or state, in an action brought to enforce this Agreement or
any award of an arbitrator hereunder which action is brought in the jurisdiction
in which such arbitration was conducted, or, if no arbitration was elected, in
which arbitration could have been conducted pursuant to this Section 16.   17.  
COUNTERPARTS       This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the day and year first above written.

         
 
  BOWATER INCORPORATED
 
       
 
  By:   /s/ James T. Wright
 
       
 
  Name: James T. Wright
Title: Executive VP — Human Resources
Date Signed: 8/18/06
 
       
 
  /s/ David A. Spraley
 
   
 
  Name: David A. Spraley
Date Signed: 8/21/06

11